DETAILED ACTION
This office action is in response to request for continued examination of application 16/077,466, filed on 04/21/2021.
Claims 1-5, 8-13, 16-19 and 21 are currently pending and have been examined.
Definition of terms that may be used for citation purposes:
Fig. = figure, Col. = column, P. = paragraph

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2021 has been entered.
 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
Applicant’s amendments, filed 04/21/2021, have been entered.
Regarding objection to the specification, a replacement Abstract has been provided, and the objection is therefore withdrawn.
Regarding rejections of claims 1-5, 8-10, 11-13, 16-19, and 21 under 35 U.S.C. 103, Applicant’s amendments have altered the scope of the claims and necessitated the new grounds of rejection found herein. Claims 1-5, 8-10, 12-13, 16-18, and 21 are now rejected under 35 U.S.C. 103 as being unpatentable over Gong in view of Chambers.
 
Response to Arguments
	Applicant’s arguments, filed 04/21/2021, have been entered. Examiner’s response to arguments is found below.
Applicant’s arguments are italicized.
Examiner’s responses are bolded.
	
	Applicant’s arguments regarding the applicability of Gong to the amended claims has been fully considered, but does not apply to the combination of references cited herein.
	However, Examiner respectfully disagrees with Applicant’s assertion that “It will be appreciated therefore that the system disclosed by Gong merely describes a post hijack remedy. There is no teaching or suggestion in Gong that provides a basis for any modification that could result in an implementation that provides preventative measures against the hijacking of the UAV in the first place. Rather, such modification would frustrate the purposes of Gong by, for example, introducing ambiguity into Gong's detection function.”
	Examiner notes that, e.g., the use of encryption by Gong is an explicit example of a measure implemented to prevent hijacking from occurring in the first place, and is therefore exemplary of a pre-hijack remedy.
	
Summary: Claims 1-5, 8-13, 16-19 and 21 are rejected under 35 U.S.C. 103 based on the above responses to arguments and the below rejections.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5, 8-13, 16-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (US 20160288905), hereinafter Gong, in view of Chambers et al. (US 9488979), hereinafter Chambers.

Regarding claim 1, Gong teaches an authorisation management and flight compliance system for a plurality of Unmanned Aerial Vehicles (UAV) operating in a region (see at least Gong Fig. 1; Abstract: “Systems and methods for UAV safety are provided.  An authentication system may be used to confirm UAV and/or user identity and provide secured communications between users and UAVs.”), said system configured to:
assess a flight command request for a UAV submitted by an authorised controller for approval, the assessment based on constraints for the flight and a level of authority assigned to the controller (see at least Gong P. [0027]: “An aspect of the invention may provide an unmanned aerial vehicle (UAV) authorization system, comprising: one or more processors configured to individually or collectively: receive a UAV identifier that uniquely identifies the UAV from other UAVs; receive a user identifier that uniquely identifies the user from other users; assess whether the user identified by the user identifier is authorized to operate the UAV identified by the UAV identifier; and transmit a signal to permit operation of the UAV by the user when the user is authorized to operate the UAV.”; P. [0161]: “An authorized third party (such as an air control system, a geo-fencing system, etc.) can identify a corresponding UAV through the authentication center according to its UAV identifier (ID) and obtain relevant information (such as the UAV's configuration, its capacity level and security level).”; P. [0162]: “An authorized third party (such as an air control system, a geo-fencing system, etc.) can identify a corresponding user through the authentication center according to a user identifier (ID) and obtain relevant information…Different users of different types may include users of different authorization types.  Different authorization types may mean different sets of flight regulations may be imposed on different users.  In some instances, some users may have higher security levels than other users which may mean fewer flight regulations or restrictions are placed on the users.”);
cryptographically sign an approved command request and return the signed command request to the controller for sending to the UAV responsive to the assessment of the flight command request (see at least Gong P. [0111]: “Systems and methods provided herein may provide encryption and authentication so that only authorized users can receive the data.”; P. [0345]: “A communication connection between an air control system and an authentication center may be safe and reliable…The communication connection between the air control system and the authentication center may be encrypted.”; P. [0543]: “After authentication, a user may obtain the keys (CK, IK) finally produced during the authentication process via secure channels, and the communication data between the user and the UAV can be protected by encryption using the keys so as to avoid being hijacked or controlled erroneously.  As such, the subsequent data message (MSG) may include information related to the UAV, such as position of the UAV, velocity of the UAV, etc.”),
wherein the UAV is configured to decode the signed command request received from the controller (see at least Gong P. [0560]: “In the wireless communication link between the UAV and the remote controller, double signatures of the UAV and the electronic key are employed.  When a message is sent, the sender generates a digest of the message from the text of the message using a hash function, and then encrypts the digest using a personal key.  This encrypted digest is sent to the recipient as the digital signature of the message together with the message.  The recipient first calculates the digest of the message from the received original message using the same hash function as the sender, and then decrypts the digital signature attached to the message using the open key of the sender.  If these two digests are identical, the recipient can confirm that the digital signature is from the sender.”; P. [0828]: “The UAV can also send explicit receipt confirmation back to the air control system.”); and
send an approval for the UAV to execute the flight command request to the controller, wherein the controller is configured to send approval to the UAV to execute the flight command request (see at least Gong P. [0559]: “The electronic key can negotiate with the authentication center regarding the flight task via an encrypted channel.  The authentication center can approve, reject, or provides relevant suggestions or prompts for modification regarding the flight task based on the user and the properties of the UAV.”). 
Gong does not explicitly teach repeating the flight command request, verify that the flight command request repeated by the UAV matches the approved command request, and wherein the approval for the UAV to execute the approved flight command request is sent specifically if the flight command request is verified and repeated by the UAV.
In the same field of endeavor, Chambers teaches repeating the flight command request (see at least Chambers Col. 28, lines 24-38: “The UAV 102 periodically transmits status messages indicating both the current active vehicle state in its finite state machine 208 as well as its current stored command verification value.  These status messages can be monitored by all parties in the system, including the distribution centers 101, the global services 103, and the remote vehicle operators 108.  When any party issues vehicle commands to the UAV 102 it must include not only the command to be executed but also a command verification value that is valid when compared to the stored command verification value of the UAV 102.  By validating the command verification value included in a vehicle command, as well as insuring that the state transition caused by the command is valid, the UAV 102 can avoid errors caused by stale commands.”),
verify that the flight command request repeated by the UAV matches the approved command request (see at least Chambers Col. 28, lines 24-38 as above), and
wherein the approval for the UAV to execute the approved flight command request is sent specifically if the flight command request is verified and repeated by the UAV (see at least Chambers Col. 29, lines 3-7: “The mission planner 200 will then check 520 if the transition from the current active vehicle state to the new vehicle state is one of the valid transitions in the finite state machine 208.  If the transition is not valid, the command will be rejected 550.”; Col. 29, lines 29-39: “Once the stored command verification value is updated, the UAV 102 will transmit status messages indicating the new vehicle state and the new command verification value.  Any parties that see the updated status message will know both the new vehicle state as well as the updated command verification value.  Parties that do not see the new status message before they issue vehicle commands to the UAV 102 will use the old command verification value, which is now stale, and, therefore, their vehicle commands will be rejected.  In this way, the UAV 102 avoids executing stale vehicle commands.” *Examiner notes that Gong already teaches sending approval of a command request upon a determination that the command of verified, and that Chambers renders obvious to one of ordinary skill in the art considering that command upon being retransmitted by the UAV.).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the command verification and approval of Chambers in the authorization and flight compliance system of Gong in order to prevent conflicting commands (Chambers Col. 27, lines 64-67; Col. 28, lines 1-14) and confirm that a command request is from the proper source with a 

	Regarding claim 2, Gong teaches the system of claim 1.
	Gong further teaches wherein the system is further configured to:
receive an authorisation request for access from a controller (see at least Gong, all of P. [0335], e.g.: “User authentication may occur in response to an input from a user.  For example, user authentication may occur when a user attempts to login, or supplies information about the user (e.g., user name, password, biological information).  In another example, user authentication may occur when information from a memory device (e.g., U disk) is supplied to an authentication system, or when information (e.g., digitalized token or key) is supplied to the authentication system.”);
compare the controller against a competency list that details competence levels of all controllers for different types of UAVs (see at least Gong P. [0363]: “A degree of authentication may be provided for a user and/or UAV.”; P. [0376]: “Contextual information may include information relating to a user…An example of user type may include a skill level and/or experience of the user.  Any other user information as described elsewhere herein may be used as contextual information.  A greater degree of authentication may be required when the user has less skill or experience than when a user has more skill or experience.  A lesser degree of authentication may be required when the user has a skill or experience level that meets or exceeds a skill or experience threshold, and a greater degree of authentication may be required when the user has a skill or experience level that is less than or equal to a skill or experience threshold.”; P. [0377]: “Contextual information may include information relating to a UAV.  The contextual information may include an identity of a UAV.  The identity of the UAV may be indicative of a UAV type.  The contextual information may include a UAV type.  An example of UAV type may include a model of a UAV.  Any other UAV information as described elsewhere herein may be used as contextual information.  A greater degree of authentication may be required when the UAV model is a more complex or difficult to handle model than when the UAV model is a more simple or easy to handle model.”); and
assign a level of authority to the controller based on the comparison (see at least Gong P. [0162]: “In some instances, regular users may be differentiated from administrative users who may be able to takeover control from regular users.  Regular users may be differentiated from control entity users (e.g., members of government agencies, members of emergency services, such as law enforcement).  In some embodiments, administrative users may be control entity users or may be differentiated from control entity users.”; P. [0164]: “A user operating a UAV within the safety system may be assigned a user ID and a key.  The ID and key may be assigned from the ID registration database. The ID and key may be globally unique and may optionally not be copied.”).

Regarding claim 3, Gong teaches the system of claim 1.
Gong further teaches wherein the controller comprises a human or a virtual pilot of the UAV (see at least Gong P. [0119]: “A user 110a, 110b, 110c may be an individual associated with a UAV. The user may be an operator of the UAV…The user may be a human operator.”).

Regarding claim 4, Gong teaches the system of claim 1.
Gong further teaches wherein the constraints for the flight comprise a set of predetermined and dynamic policies (see at least Gong P. [0184]: “The allocated volume and/or allocated region may be static for a set of flight regulations.  For instance, boundaries for the allocated volume and/or allocated region may remain the same over time for the set of flight regulations.  Alternatively, the boundaries may change over time…The rules with respect to the allocated volume and/or allocated region may remain the same over time, or may change over time for the set of flight regulations.  Changes may be dictated by time of day, day of the week, week of the month, month, quarter, season, year, or any other time-related factor.  Information from a clock which may provide time of day, date, or other time-related information may be used in effecting the changes in the boundaries or the rules.  A set of flight regulations may have dynamic components in response to other factors, in addition to time.” *Examiner notes allocated volume refers to the volume of space in which the UAV may operate.).

Regarding claim 5, Gong teaches the system of claim 4.
Gong further teaches wherein the policies comprise one or more of:
appropriate height levels for the UAV, the spatial location of the UAV, a speed limit defined for the UAV, environmental conditions, safety conditions, regulatory conditions, or the locations of other aerial vehicles (see at least Gong P. [0184]: “Examples of other factors may include climate, temperature, detected light level, detected presence of individuals or machines, environmental complexity, physical traffic (e.g., land-bound traffic, pedestrian traffic, aerial vehicle traffic), wireless or network traffic, detected degree of noise, detected movements, detected heat signatures, or any other factor.”; P. [0172]: “Activity of a UAV may be governed in accordance with a set of flight regulations.  A set of flight regulations may include one or more flight regulations.”; P. [0173]: “Optionally, the flight regulations may prevent the UAV from flying above an altitude ceiling that may be fixed or variable.”).

Regarding claim 8, Gong teaches the system of claim 1.
Gong further teaches wherein the controller is configured to submit the flight command request repeated by the UAV for verification (see at least Gong P. [0154]: “The flight regulation module may approve or reject one or more flight plans of a UAV.  In some instances, a flight plan including a proposed flight path for a UAV may be designated.  The flight path may be provided in relation to the UAV and/or the environment.  The flight path may be entirely defined (all points along the path are defined), semi-defined (e.g., may include one or more waypoints but the paths to get to the waypoints may be variable), or not very defined (e.g., may include an end destination or other parameter, but the path to get there may not be defined).  The flight regulation module may receive the flight plans and may approve or reject the flight plans.  The flight regulation module may reject the flight plans if they are in contradiction to a set of flight regulations for the UAV.”; P. [0559]: “The electronic key can negotiate with the authentication center regarding the flight task via an encrypted channel.  The authentication center can approve, reject, or provides relevant suggestions or prompts for modification regarding the flight task based on the user and the properties of the UAV.” *Examiner notes that Gong explicitly discloses submitting flight commands for the UAV for verification and that it would be plainly and immediately obvious to one of ordinary skill in the art to do the same with a flight command request repeated by a UAV.).

Regarding claim 9, Gong teaches the system of claim 1.
Gong further teaches wherein the system is further configured to dynamically update the assigned level of authority based on one or more external factors (see at least Gong P. [0413]: “In some embodiments, a user may be authenticated before user-related information is stored in the memory storage system.  For example, the user may be authenticated before a user identifier is obtained and/or stored by the memory storage system.  Thus, in some implementations, only authenticated user identifiers are stored in the memory storage system.  Alternatively, a user need not be authenticated and a purported user identifier may be stored in the memory storage system prior to authentication.  If authentication is passed an indication may be made that the user identifier has been verified.  If authentication is not passed, an indication may be made that the user identifier has been flagged for suspicious activity, or that a failed attempt at authentication was made using the user identifier.” *Examiner notes that the limitation is rather broad and encompasses merely receiving a user authentication for the first time or adding a “flag” for suspicious activity.).

Regarding claim 10, Gong teaches the system of claim 1.
Gong further teaches wherein the system is further configured to issue commands to override current flight plans, resource allocations and flight characteristics to return the UAV to a safe operating regime when the UAV is identified as being outside an acceptable operating regime (see at least Gong P. [0777]: “The UAV may have a trajectory that may be indicative of an imminent entry of the UAV into a restricted area within the boundary of a geo-fencing device.  If that is the case, the path may be altered to another path (e.g., PATH A) that may avoid the geo-fencing device and keep the UAV outside a restricted area.  In some instances, a warning may be issued to the user that the user is approaching the boundary, and the user may optionally be given some time to self-correct.  If the user does not self-correct within the allotted time, the control may be taken over from the user.”).

Regarding claim 11, Gong teaches the system of claim 1.
Gong further teaches wherein the system is further configured to permanently record approved and unapproved commands (see at least Gong P. [0412]: “The UAVs 1130a, 1130b may provide information to the memory storage system.  The UAVs may provide information relating to the UAV... The information from the one or more UAVs may include one or more commands (e.g., COMMAND1, COMMAND2, COMMAND3, COMMAND4, COMMAND5, COMMAND6, .  . . ) that were received by the UAVs.  The one or more commands may include commands that effect operation of the UAV.  The one or more commands may be used to control flight of the UAV, take-off of the UAV, landing of the UAV, operation of a payload of the UAV, operation of a carrier of the UAV, operation of one or more sensors on-board a UAV, one or more communication units of the UAV, one or more power unit of the UAV, one or more navigation units of the UAV, and/or any features of the UAV.”).
While Gong does not differentiate between approved and unapproved commands, it would be obvious to one of ordinary skill in the art to apply the memory storage system for storing commands to both approved and unapproved commands with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Regarding claim 12, Gong teaches a method of ensuring authorisation management and flight compliance for a plurality of Unmanned Aerial Vehicles operating in a region, said method comprising the steps of:
assessing a flight command request for a UAV submitted by an authorised controller for approval, the assessment based on constraints for the flight and a level of authority assigned to the controller (see at least Gong P. [0027]: “An aspect of the invention may provide an unmanned aerial vehicle (UAV) authorization system, comprising: one or more processors configured to individually or collectively: receive a UAV identifier that uniquely identifies the UAV from other UAVs; receive a user identifier that uniquely identifies the user from other users; assess whether the user identified by the user identifier is authorized to operate the UAV identified by the UAV identifier; and transmit a signal to permit operation of the UAV by the user when the user is authorized to operate the UAV.”; P. [0161]: “An authorized third party (such as an air control system, a geo-fencing system, etc.) can identify a corresponding UAV through the authentication center according to its UAV identifier (ID) and obtain relevant information (such as the UAV's configuration, its capacity level and security level).”; P. [0162]: “An authorized third party (such as an air control system, a geo-fencing system, etc.) can identify a corresponding user through the authentication center according to a user identifier (ID) and obtain relevant information…Different users of different types may include users of different authorization types.  Different authorization types may mean different sets of flight regulations may be imposed on different users.  In some instances, some users may have higher security levels than other users which may mean fewer flight regulations or restrictions are placed on the users.”); and
cryptographically signing an approved command request and returning the signed command request to the controller for sending to the UAV responsive to the assessment of the flight command request (see at least Gong P. [0111]: “Systems and methods provided herein may provide encryption and authentication so that only authorized users can receive the data.”; P. [0345]: “A communication connection between an air control system and an authentication center may be safe and reliable…The communication connection between the air control system and the authentication center may be encrypted.”; P. [0543]: “After authentication, a user may obtain the keys (CK, IK) finally produced during the authentication process via secure channels, and the communication data between the user and the UAV can be protected by encryption using the keys so as to avoid being hijacked or controlled erroneously.  As such, the subsequent data message (MSG) may include information related to the UAV, such as position of the UAV, velocity of the UAV, etc.”);
wherein the UAV is configured to decode the signed command request received from the controller (see at least Gong P. [0560]: “In the wireless communication link between the UAV and the remote controller, double signatures of the UAV and the electronic key are employed.  When a message is sent, the sender generates a digest of the message from the text of the message using a hash function, and then encrypts the digest using a personal key.  This encrypted digest is sent to the recipient as the digital signature of the message together with the message.  The recipient first calculates the digest of the message from the received original message using the same hash function as the sender, and then decrypts the digital signature attached to the message using the open key of the sender.  If these two digests are identical, the recipient can confirm that the digital signature is from the sender.”; P. [0828]: “The UAV can also send explicit receipt confirmation back to the air control system.”); and
sending an approval for the UAV to execute the flight command request to the controller, wherein the controller is configured to send approval to the UAV to execute the flight command request (see at least Gong P. [0559]: “The electronic key can negotiate with the authentication center regarding the flight task via an encrypted channel.  The authentication center can approve, reject, or provides relevant suggestions or prompts for modification regarding the flight task based on the user and the properties of the UAV.”).
Gong does not explicitly teach repeating the flight command request, verifying that the flight command request repeated by the UAV matches the approved command request, and wherein the approval for the UAV to execute the approved flight command request is sent specifically if the flight command request is verified and repeated by the UAV.
In the same field of endeavor, Chambers teaches repeating the flight command request (see at least Chambers Col. 28, lines 24-38: “The UAV 102 periodically transmits status messages indicating both the current active vehicle state in its finite state machine 208 as well as its current stored command verification value.  These status messages can be monitored by all parties in the system, including the distribution centers 101, the global services 103, and the remote vehicle operators 108.  When any party issues vehicle commands to the UAV 102 it must include not only the command to be executed but also a command verification value that is valid when compared to the stored command verification value of the UAV 102.  By validating the command verification value included in a vehicle command, as well as insuring that the state transition caused by the command is valid, the UAV 102 can avoid errors caused by stale commands.”),
verifying that the flight command request repeated by the UAV matches the approved command request (see at least Chambers Col. 28, lines 24-38 as above), and
if the flight command request is verified and repeated by the UAV (see at least Chambers Col. 29, lines 3-7: “The mission planner 200 will then check 520 if the transition from the current active vehicle state to the new vehicle state is one of the valid transitions in the finite state machine 208.  If the transition is not valid, the command will be rejected 550.”; Col. 29, lines 29-39: “Once the stored command verification value is updated, the UAV 102 will transmit status messages indicating the new vehicle state and the new command verification value.  Any parties that see the updated status message will know both the new vehicle state as well as the updated command verification value.  Parties that do not see the new status message before they issue vehicle commands to the UAV 102 will use the old command verification value, which is now stale, and, therefore, their vehicle commands will be rejected.  In this way, the UAV 102 avoids executing stale vehicle commands.” *Examiner notes that Gong already teaches sending approval of a command request upon a determination that the command of verified, and that Chambers renders obvious to one of ordinary skill in the art considering that command upon being retransmitted by the UAV.).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the command verification and approval of Chambers in the authorization and flight compliance system of Gong in order to prevent conflicting commands (Chambers Col. 27, lines 64-67; Col. 28, lines 1-14) and confirm that a command request is from the proper source with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Regarding claim 13, Gong teaches the method of claim 12.
Gong further teaches comprising:
(see at least Gong, all of P. [0335], e.g.: “User authentication may occur in response to an input from a user.  For example, user authentication may occur when a user attempts to login, or supplies information about the user (e.g., user name, password, biological information).  In another example, user authentication may occur when information from a memory device (e.g., U disk) is supplied to an authentication system, or when information (e.g., digitalized token or key) is supplied to the authentication system.”);
comparing the controller against a competency list that details competence levels of all controllers for different types of UAVs (see at least Gong P. [0363]: “A degree of authentication may be provided for a user and/or UAV.”; P. [0376]: “Contextual information may include information relating to a user…An example of user type may include a skill level and/or experience of the user.  Any other user information as described elsewhere herein may be used as contextual information.  A greater degree of authentication may be required when the user has less skill or experience than when a user has more skill or experience.  A lesser degree of authentication may be required when the user has a skill or experience level that meets or exceeds a skill or experience threshold, and a greater degree of authentication may be required when the user has a skill or experience level that is less than or equal to a skill or experience threshold.”; P. [0377]: “Contextual information may include information relating to a UAV.  The contextual information may include an identity of a UAV.  The identity of the UAV may be indicative of a UAV type.  The contextual information may include a UAV type.  An example of UAV type may include a model of a UAV.  Any other UAV information as described elsewhere herein may be used as contextual information.  A greater degree of authentication may be required when the UAV model is a more complex or difficult to handle model than when the UAV model is a more simple or easy to handle model.”); and
assigning a level of authority to the controller based on the comparison (see at least Gong P. [0162]: “In some instances, regular users may be differentiated from administrative users who may be able to takeover control from regular users.  Regular users may be differentiated from control entity users (e.g., members of government agencies, members of emergency services, such as law enforcement).  In some embodiments, administrative users may be control entity users or may be differentiated from control entity users.”; P. [0164]: “A user operating a UAV within the safety system may be assigned a user ID and a key.  The ID and key may be assigned from the ID registration database. The ID and key may be globally unique and may optionally not be copied.”).

Regarding claim 16, Gong teaches the method of claim 12.
Gong further teaches comprising:
submitting by the controller the flight command request repeated by the UAV for verification. (see at least Gong P. [0154]: “The flight regulation module may approve or reject one or more flight plans of a UAV.  In some instances, a flight plan including a proposed flight path for a UAV may be designated.  The flight path may be provided in relation to the UAV and/or the environment.  The flight path may be entirely defined (all points along the path are defined), semi-defined (e.g., may include one or more waypoints but the paths to get to the waypoints may be variable), or not very defined (e.g., may include an end destination or other parameter, but the path to get there may not be defined).  The flight regulation module may receive the flight plans and may approve or reject the flight plans.  The flight regulation module may reject the flight plans if they are in contradiction to a set of flight regulations for the UAV.”; P. [0559]: “The electronic key can negotiate with the authentication center regarding the flight task via an encrypted channel.  The authentication center can approve, reject, or provides relevant suggestions or prompts for modification regarding the flight task based on the user and the properties of the UAV.” *Examiner notes that Gong explicitly discloses submitting flight commands for the UAV for verification and that it would be plainly and immediately obvious to one of ordinary skill in the art to do the same with a flight command request repeated by a UAV.).

Regarding claim 17, Gong teaches the method of claim 12.
Gong further teaches comprising dynamically updating the assigned level of authority based on one or more external factors (see at least Gong P. [0413]: “In some embodiments, a user may be authenticated before user-related information is stored in the memory storage system.  For example, the user may be authenticated before a user identifier is obtained and/or stored by the memory storage system.  Thus, in some implementations, only authenticated user identifiers are stored in the memory storage system.  Alternatively, a user need not be authenticated and a purported user identifier may be stored in the memory storage system prior to authentication.  If authentication is passed an indication may be made that the user identifier has been verified.  If authentication is not passed, an indication may be made that the user identifier has been flagged for suspicious activity, or that a failed attempt at authentication was made using the user identifier.” *Examiner notes that the limitation is rather broad and encompasses merely receiving a user authentication for the first time or adding a “flag” for suspicious activity.).

Regarding claim 18, Gong teaches the method of claim 12.
Gong further teaches comprising issuing commands to override current flight plans, resource allocations and flight characteristics to return the UAV to a safe operating regime when the UAV is identified as being outside an acceptable operating regime (see at least Gong P. [0777]: “The UAV may have a trajectory that may be indicative of an imminent entry of the UAV into a restricted area within the boundary of a geo-fencing device.  If that is the case, the path may be altered to another path (e.g., PATH A) that may avoid the geo-fencing device and keep the UAV outside a restricted area.  In some instances, a warning may be issued to the user that the user is approaching the boundary, and the user may optionally be given some time to self-correct.  If the user does not self-correct within the allotted time, the control may be taken over from the user.”).

Regarding claim 19, Gong teaches the method of claim 12.
Gong further teaches comprising permanently recording approved and unapproved commands (see at least Gong P. [0412]: “The UAVs 1130a, 1130b may provide information to the memory storage system.  The UAVs may provide information relating to the UAV... The information from the one or more UAVs may include one or more commands (e.g., COMMAND1, COMMAND2, COMMAND3, COMMAND4, COMMAND5, COMMAND6, .  . . ) that were received by the UAVs.  The one or more commands may include commands that effect operation of the UAV.  The one or more commands may be used to control flight of the UAV, take-off of the UAV, landing of the UAV, operation of a payload of the UAV, operation of a carrier of the UAV, operation of one or more sensors on-board a UAV, one or more communication units of the UAV, one or more power unit of the UAV, one or more navigation units of the UAV, and/or any features of the UAV.”).
While Gong does not differentiate between approved and unapproved commands, it would be obvious to one of ordinary skill in the art to apply the memory storage system for storing commands to both approved and unapproved commands with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Regarding claim 21, Gong teaches a non-transitory computer-readable storage medium (see at least Gong P. [0007]: “A non-transitory computer readable medium containing program instructions for controlling an unmanned aerial vehicle (UAV) may be provided in accordance with aspects of the invention”) comprising program instructions for:
(see at least Gong P. [0027]: “An aspect of the invention may provide an unmanned aerial vehicle (UAV) authorization system, comprising: one or more processors configured to individually or collectively: receive a UAV identifier that uniquely identifies the UAV from other UAVs; receive a user identifier that uniquely identifies the user from other users; assess whether the user identified by the user identifier is authorized to operate the UAV identified by the UAV identifier; and transmit a signal to permit operation of the UAV by the user when the user is authorized to operate the UAV.”; P. [0161]: “An authorized third party (such as an air control system, a geo-fencing system, etc.) can identify a corresponding UAV through the authentication center according to its UAV identifier (ID) and obtain relevant information (such as the UAV's configuration, its capacity level and security level).”; P. [0162]: “An authorized third party (such as an air control system, a geo-fencing system, etc.) can identify a corresponding user through the authentication center according to a user identifier (ID) and obtain relevant information…Different users of different types may include users of different authorization types.  Different authorization types may mean different sets of flight regulations may be imposed on different users.  In some instances, some users may have higher security levels than other users which may mean fewer flight regulations or restrictions are placed on the users.”); and
cryptographically signing an approved command request and returning the signed command request to the controller for sending to the UAV responsive to the assessment of the flight command request (see at least Gong P. [0111]: “Systems and methods provided herein may provide encryption and authentication so that only authorized users can receive the data.”; P. [0345]: “A communication connection between an air control system and an authentication center may be safe and reliable…The communication connection between the air control system and the authentication center may be encrypted.”; P. [0543]: “After authentication, a user may obtain the keys (CK, IK) finally produced during the authentication process via secure channels, and the communication data between the user and the UAV can be protected by encryption using the keys so as to avoid being hijacked or controlled erroneously.  As such, the subsequent data message (MSG) may include information related to the UAV, such as position of the UAV, velocity of the UAV, etc.”);
wherein the UAV is configured to decode the signed command request received from the controller (see at least Gong P. [0560]: “In the wireless communication link between the UAV and the remote controller, double signatures of the UAV and the electronic key are employed.  When a message is sent, the sender generates a digest of the message from the text of the message using a hash function, and then encrypts the digest using a personal key.  This encrypted digest is sent to the recipient as the digital signature of the message together with the message.  The recipient first calculates the digest of the message from the received original message using the same hash function as the sender, and then decrypts the digital signature attached to the message using the open key of the sender.  If these two digests are identical, the recipient can confirm that the digital signature is from the sender.”; P. [0828]: “The UAV can also send explicit receipt confirmation back to the air control system.”); and
sending an approval for the UAV to execute the flight command request to the controller, wherein the controller is configured to send approval to the UAV to execute the flight command request (see at least Gong P. [0559]: “The electronic key can negotiate with the authentication center regarding the flight task via an encrypted channel.  The authentication center can approve, reject, or provides relevant suggestions or prompts for modification regarding the flight task based on the user and the properties of the UAV.”).
Gong does not explicitly teach repeating the flight command request, verifying that the flight command request repeated by the UAV matches the approved command request, and wherein the if the flight command request is verified and repeated by the UAV.
In the same field of endeavor, Chambers teaches repeating the flight command request (see at least Chambers Col. 28, lines 24-38: “The UAV 102 periodically transmits status messages indicating both the current active vehicle state in its finite state machine 208 as well as its current stored command verification value.  These status messages can be monitored by all parties in the system, including the distribution centers 101, the global services 103, and the remote vehicle operators 108.  When any party issues vehicle commands to the UAV 102 it must include not only the command to be executed but also a command verification value that is valid when compared to the stored command verification value of the UAV 102.  By validating the command verification value included in a vehicle command, as well as insuring that the state transition caused by the command is valid, the UAV 102 can avoid errors caused by stale commands.”),
verifying that the flight command request repeated by the UAV matches the approved command request (see at least Chambers Col. 28, lines 24-38 as above), and
wherein the approval for the UAV to execute the approved flight command request is sent specifically if the flight command request is verified and repeated by the UAV (see at least Chambers Col. 29, lines 3-7: “The mission planner 200 will then check 520 if the transition from the current active vehicle state to the new vehicle state is one of the valid transitions in the finite state machine 208.  If the transition is not valid, the command will be rejected 550.”; Col. 29, lines 29-39: “Once the stored command verification value is updated, the UAV 102 will transmit status messages indicating the new vehicle state and the new command verification value.  Any parties that see the updated status message will know both the new vehicle state as well as the updated command verification value.  Parties that do not see the new status message before they issue vehicle commands to the UAV 102 will use the old command verification value, which is now stale, and, therefore, their vehicle commands will be rejected.  In this way, the UAV 102 avoids executing stale vehicle commands.” *Examiner notes that Gong already teaches sending approval of a command request upon a determination that the command of verified, and that Chambers renders obvious to one of ordinary skill in the art considering that command upon being retransmitted by the UAV.).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the command verification and approval of Chambers in the authorization and flight compliance system of Gong in order to prevent conflicting commands (Chambers Col. 27, lines 64-67; Col. 28, lines 1-14) and confirm that a command request is from the proper source with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C BOST whose telephone number is (571)272-4606.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/A.C.B./Examiner, Art Unit 3662

/DALE W HILGENDORF/Primary Examiner, Art Unit 3662